DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the known prior arts fail to teach and/or fairly suggest “a core output driver configured to transmit a first data, output from a core region, to a global input/output (I/O) line when an 5arithmetic operation is performed; a pad input driver configured to transmit a second data, input through a pad region, to the global I/O line when the arithmetic operation is performed; and an arithmetic result data generation circuit configured to 10sequentially receive the first data and the second data, through the global I/O line, to generate a core data and a pad data, respectively, and configured to perform an arithmetic operation, used in a neural network, based on the core data and the pad data, to generate arithmetic data” in combination with other limitation found in the independent claim 1.
Regarding claims 11-23, the known prior arts fail to teach and/or fairly suggest “a first core output driver configured to transmit a first data, output from a first core region, to a first global input/output (I/O) 31PA3905-0 line when an arithmetic operation is performed; a second core output driver configured to transmit a second data, output from a second core region, to a second global I/O line when the arithmetic operation is performed;  5a pad input driver configured to transmit a third data, input through a pad region, to the first and second global I/O lines when the arithmetic operation is performed; and an arithmetic result data generation circuit configured to receive the first data and the second data, through the first and 10second global I/O lines, to generate a core data, configured to receive the third data, through the first and second global I/O lines, to generate a pad data, and configured to perform an arithmetic operation, used in a neural network, based on the core data and the pad data to generate arithmetic data” in combination with other limitation found in the independent claim 11.
Regarding claims 24-31, the known prior arts fail to teach and/or fairly suggest “a command decoder configured to generate a core output pulse, a first latch control pulse, a pad input pulse, a second latch control pulse, and a third latch control pulse when an arithmetic operation is performed; and a neural network circuit configured to transmit a first data, 10stored in a core region, to a global input/output (I/O) line when the core output pulse is created, configured to latch the first data, transmitted to the global I/O line, to generate a core data when the first latch control pulse is created, configured to transmit a second data, input through a pad region, to the global I/O line when the pad 15input pulse is created, and configured to latch the second data, transmitted to the global I/O line, to generate a pad data when the second latch control pulse is created” in combination with other limitation found in the independent claim 24.
Regarding claim 32, the known prior arts fail to teach and/or fairly suggest “a command decoder configured to generate a selection signal, 15a core output pulse, a first latch control pulse, a pad input pulse, a second latch control pulse, and a third latch control pulse when an arithmetic operation is performed; and a neural network circuit configured to transmit a first data stored in a first core region to a first global input/output (I/O) line or 20to transmit a second data stored in a second core region to a second global I/O line when the core output pulse is created, configured to latch the first data, transmitted to the first global I/O line, to generate a core data or to latch the second data, transmitted to the second global I/O line, to generate the core data when the first latch 38PA3905-0 control pulse is created, configured to transmit a third data input through a pad region, to the first and second global I/O lines when the pad input pulse is created, and configured to latch the third data, transmitted to the first and second global I/O lines, to generate a 5pad data when the second latch control pulse is created” in combination with other limitation found in the independent claim 32.

The closest prior arts of record to the claimed invention are Yun et al (US 20150127873) and Han et al (US 20200285446). Yun discloses a driver (210) to transmit data from a core region (220) and an input driver (120) to transmit data input from a pad region (10) to a global I/O line (GIO) (see figure 1). However, Yun does not disclose an arithmetic result data generation unit or any arithmetic operation as recited in claims 1 and 11. Yun also does not disclose a command decoder and a neural network circuit as recited in claims 24 and 32. Han further discloses an arithmetic device performing arithmetic operation for a neural network (see figure 7 and the abstract, arithmetic device 1750 and neural network 1730). Han further discloses a command decoder (central control unit 1710) to generate control signal for the arithmetic device and the neural network circuit (see para 0214). However, Han does not disclose the arithmetic device sequentially receiving data from a global I/O line from drivers associated with a core region and pad regions as recited in claims 1 and 11. Han also does not disclose the different control signals (a core output pulse, a first latch control pulse, a pad input pulse, a second latch control pulse, and a third latch control pulse) to operate the neural network circuit in the manner recited in claims 24 and 32. The Examiner further could not find a reasonable motivation to combine the prior arts in the manner recited in claims 1, 11, 24 and 32.
Other dependent claims inherit the allowable subject matter of the parent claims above.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al US 20210174179 discloses an arithmetic apparatus and a neural network processor  
Song et al US 20210027149 discloses a semiconductor device includes an operation control signal generation circuit and a neural network circuit. The operation control signal generation circuit generates an arithmetic signal and a core read signal based on a command
Maritn US 20190147327 discloses a Deep Neural Network (DNN) having a convolution layer
Cho et al US 20160042773 discloses a semiconductor memory device includes a core region for storing data and a peripheral region for controlling the core region
Song et al US 20150067201 discloses a semiconductor device having a core region, a calculator and a command decoder connected to a global I/O line
Li et al US 20140063963 discloses a semiconductor memory device includes a memory core including a memory cell array, and a peripheral circuit configured to transfer data input to a pad unit to the memory core
Park US 20100019814 discloses A semiconductor IC device includes a core strobe signal generator configured to generate a core strobe signal and a core block configured to output data stored in a memory cell in response to the core strobe signal
Kang et al US 20060092333 discloses a data input/output driver for use in a semiconductor memory device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184